As filed with the Securities and Exchange Commission on October26, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05820 Helios Total Return Fund, Inc. (Exact name of registrant as specified in charter) Three World Financial Center, 200 Vesey Street, 24th Floor, New York, NY 10281-1010 (Address of principal executive offices) (Zip code) Steven M. Pires, Three World Financial Center, 200 Vesey Street, New York, NY 10281-1010 (Name and address of agent for service) 212-549-8400 Registrant's telephone number, including area code Date of fiscal year end: November 30, 2012 Date of reporting period:August 31, 2012 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (Sections 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. Section 3507. Item 1. Schedule of Investments. HELIOS TOTAL RETURN FUND, INC. Notes to Schedule of Investments (Unaudited) August 31, 2012 Interest Rate Maturity Principal Amount (000s) Value (Note 2) U.S. GOVERNMENT & AGENCY OBLIGATIONS - 12.8% U.S. Government Agency Collateralized Mortgage Obligations - 0.3% Federal Home Loan Mortgage Corporation Series 3617, Class C 8 4.50 % 12/15/39 $ $ Federal National Mortgage Association Series 1997-79, Class PL 8 12/18/27 Series 1998-W6, Class B3 1,5,9 10/25/28 Total U.S. Government Agency Collateralized Mortgage Obligations (Cost - $880,595) U.S. Government Agency Pass-Through Certificates - 12.5% Federal Home Loan Mortgage Corporation Pool Q03049 8 08/01/41 Pool C69047 8 06/01/32 Pool H01847 8 09/01/37 Pool C53494 8 06/01/31 46 Pool C56878 8 08/01/31 Pool C58516 8 09/01/31 42 Pool C59641 8 10/01/31 Pool C55166 8 07/01/31 Pool C55167 8 07/01/31 70 Pool C55168 8 07/01/31 76 Pool C55169 8 07/01/31 65 Pool G01466 8 12/01/22 Pool 555538 8 03/01/21 Pool 555559 8 03/01/21 Federal National Mortgage Association Federal National Mortgage Association TBA TBA Pool 753914 8 12/01/33 Pool 761836 8 06/01/33 Pool 948362 8 08/01/37 Pool 555933 8 06/01/32 Pool 645912 8 06/01/32 Pool 645913 8 06/01/32 Pool 650131 8 07/01/32 Pool 784369 8 07/01/13 24 Pool 789284 8 05/01/17 87 Pool 827853 8 10/01/29 36 Pool 545990 8 04/01/31 Pool 255053 8 12/01/33 Pool 735576 8 11/01/34 Pool 896391 8 06/01/36 Pool 887431 8 08/01/36 Pool 735800 8 01/01/35 Pool 636449 8 04/01/32 Pool 852865 8 07/01/20 Pool 545436 8 10/01/31 Pool 458132 8 03/15/31 Total U.S. Government Agency Pass-Through Certificates (Cost - $29,556,378) Total U.S. GOVERNMENT & AGENCY OBLIGATIONS (Cost - $30,436,973) ASSET-BACKED SECURITIES - 14.7% Housing Related Asset-Backed Securities - 13.2% Access Financial Manufactured Housing Contract Trust Series 1995-1, Class B1 13 (Acquired 01/25/01, Cost $4,339,133, 1.37%) 05/15/21 ACE Securities Corp. Series 2003-MH1, Class A4 1,5 08/15/30 Asset-Backed Securities Corp. Home Equity Series 2006-HE3, Class A4 2,4,12 03/25/36 Conseco Finance Securitizations Corp. Series 2001-4, Class A4 08/01/32 Credit Suisse First Boston Mortgage Securities Corp. Series 2002-MH3, Class A 3 6.70/7.20 12/25/31 Green Tree Financial Corp. Series 1998-3, Class A6 03/01/30 Series 1997-7, Class A7 07/15/29 Series 1997-2, Class A6 06/15/28 Series 1997-6, Class A9 01/15/29 IXIS Real Estate Capital Trust Series 2006-HE3, Class A2 2,4,12 01/25/37 Lehman ABS Manufactured Housing Contract Trust Series 2001-B, Class A4 04/15/40 Series 2001-B, Class A5 04/15/40 Series 2001-B, Class A6 04/15/40 HELIOS TOTAL RETURN FUND, INC. Notes to Schedule of Investments (Unaudited) August 31, 2012 Interest Rate Maturity Principal Amount (000s) Value (Note 2) ASSET-BACKED SECURITIES (continued) Mid-State Trust Series 10, Class B 13 (Acquired 01/05/04, Cost $1,078,031, 0.42%) 7.54 % 02/15/36 $ $ Series 2004-1, Class M2 13 (Acquired 07/01/04, Cost $2,562,201, 1.05%) 08/15/37 Option One Mortgage Loan Trust Series 2005-4, Class M1 2,4,6,12 11/25/35 Origen Manufactured Housing Series 2005-B, Class A4 01/15/37 Residential Asset Securities Corp. Series 2005-KS12, Class A2 2,4,12 01/25/36 Soundview Home Equity Loan Trust Series 2006-EQ1, Class A3 2,4,12 10/25/36 Trip Rail Master Funding LLC Series 2011-1A, Class A2 1,5 07/15/41 Vanderbilt Mortgage Finance, Inc. Series 2001-B, Class A5 09/07/31 Total Housing Related Asset-Backed Securities (Cost - $33,169,624) Collateralized Debt Obligations - 1.5% Anthracite CDO I Ltd. Series 2002-CIBA, Class CFL 1,2,5,6,13 (Acquired 05/14/02, Cost $5,008,935, 1.48%) (Cost - $5,008,935) 05/24/37 Total ASSET-BACKED SECURITIES (Cost - $38,178,559) COMMERCIAL MORTGAGE-BACKED SECURITIES - 40.6% Banc of America Merrill Lynch Commercial Mortgage, Inc. Series 2006-6, Class A4 8 10/10/45 Series 2006-6, Class AJ 10/10/45 Series 2006-2, Class J 1,5,11,13 (Acquired 06/12/06, Cost $304,483, 0.00%) 05/10/45 Series 2006-1, Class J 1,5,11,13 (Acquired 04/06/06, Cost $988,716, 0.00%) 09/10/45 Series 2007-2, Class A4 8 04/10/49 Series 2007-2, Class K 1,5,9,11,13 (Acquired 05/24/07, Cost $0, 0.00%) 04/10/49 62 Bear Stearns Commercial Mortgage Securities Series 2006-PW11, Class H 1,5,13 (Acquired 03/08/06, Cost $2,698,204, 0.13%) 03/11/39 Series 2007-PW16, Class B 1,5,13 (Acquired 09/22/10-03/03/11, Cost $3,485,976, 1.04%) 06/11/40 Series 2007-PW16, Class C 1,5,13 (Acquired 09/22/10, Cost $2,124,535, 0.70%) 06/11/40 Series 2007-PW16, Class D 1,5,13 (Acquired 09/22/10, Cost $1,323,882, 0.36%) 06/11/40 Series 2007-T28, Class F 1,5,13 (Acquired 10/11/07, Cost $230,397, 0.02%) 09/11/42 Commercial Mortgage Lease-Backed Certificate Series 2001-CMLB, Class A1 1,5 06/20/31 Commercial Mortgage Pass Through Certificates Series 2007-C9, Class J 1,5,13 (Acquired 12/17/10-04/12/12, Cost $256,780, 0.09%) 12/10/49 Credit Suisse First Boston Mortgage Securities Corp. Series 2004-C5, Class J 1,5,13 (Acquired 12/16/04, Cost $951,067, 0.10%) 11/15/37 Credit Suisse Mortgage Capital Certificates Series 2006-C1, Class K 1,5,13 (Acquired 03/07/06, Cost $6,610,527, 0.27%) 02/15/39 Series 2007-C2, Class A3 8 01/15/49 Series 2007-C3, Class A4 06/15/39 Series 2007-C5, Class A4 09/15/40 Series 2006-C4, Class K 1,5,9,11,13 (Acquired 09/21/06, Cost $5,427,279, 0.00%) 09/15/39 FREMF Mortgage Trust Series 2012-K710, Class C 1 06/25/47 GMAC Commercial Mortgage Securities, Inc. Series 2004-C3, Class B 13 (Acquired 12/07/10, Cost $1,504,861, 0.56%) 12/10/41 Greenwich Capital Commercial Funding Corp. Series 2007-GG11, Class A4 8 12/10/49 Series 2007-GG11, Class AJ 12/10/49 Series 2007-GG11, Class E 11,13 (Acquired 09/17/10, Cost $4,585,767, 0.61%) 12/10/49 GS Mortgage Securities Trust Series 2007-GG10, Class A4 08/10/45 JP Morgan Chase Commercial Mortgage Securities Corp. Series 2003-LN1, Class G 1,5,13 (Acquired 09/24/03, Cost $1,597,746, 0.56%) 10/15/37 Series 2007-CB18, Class G 1,5,9,11,13 (Acquired 10/11/07, Cost $381,450, 0.01%) 06/12/47 Series 2007-LD11, Class J 1,5,11,13 (Acquired 06/28/07, Cost $508,548, 0.00%) 06/15/49 Series 2007-LD11, Class K 1,5,11,13 (Acquired 06/28/07, Cost $2,929,704, 0.00%) 06/15/49 Series 2007-CB20, Class AM 02/12/51 Series 2009-IWST, Class D 1,5,9,13 (Acquired 05/17/10, Cost $2,000,729, 0.88%) 12/05/27 LB-UBS Commercial Mortgage Trust Series 2007-C1, Class AJ 02/15/40 Series 2007-C1, Class C 13 (Acquired 02/10/11, Cost $2,745,172, 0.63%) 02/15/40 Series 2007-C1, Class D 13 (Acquired 02/10/11, Cost $460,601, 0.10%) 02/15/40 Series 2007-C7, Class AJ 09/15/45 HELIOS TOTAL RETURN FUND, INC. Notes to Schedule of Investments (Unaudited) August 31, 2012 Interest Rate Maturity Principal Amount (000s) Value (Note 2) COMMERCIAL MORTGAGE-BACKED SECURITIES (continued) LNR CDO Ltd. Series 2007-1A, Class F 1,2,5,6,11,13 (Acquired 02/27/07, Cost $3,750,000, 0.00%) 1.67 % 12/26/49 $ $ 0 Morgan Stanley Capital I, Inc. Series 2004-HQ4, Class G 1,5,13 (Acquired 03/01/06, Cost $987,145, 0.21%) 04/14/40 Series 2006-T21, Class H 1,5,13 (Acquired 04/04/06, Cost $1,411,228, 0.09%) 10/12/52 Series 2007-IQ13, Class B 1,5,13 (Acquired 01/07/11, Cost $514,850, 0.15%) 03/15/44 Series 2006-IQ11, Class J 1,5,11,13 (Acquired 05/24/06, Cost $234,867, 0.00%) 10/15/42 Series 2007-IQ13, Class C 1,5,13 (Acquired 01/07/11, Cost $287,305, 0.05%) 03/15/44 Series 2007-HQ13, Class A3 8 12/15/44 Series 2007-T25, Class AJ 11/12/49 Series 2007-IQ14, Class A4 8 04/15/49 Series 2007-HQ12, Class AM 04/12/49 Morgan Stanley Dean Witter Capital I Series 2003-TOP9, Class F 1,5,13 (Acquired 07/08/10, Cost $2,604,492, 1.05%) 11/13/36 Series 2003-TOP9, Class G 1,5,13 (Acquired 07/08/10, Cost $4,026,893, 1.54%) 11/13/36 Vornado DP LLC Series 2010-VNO, Class D 1,5,9,13 (Acquired 08/08/10, Cost $919,752, 0.42%) 09/13/28 Wachovia Bank Commercial Mortgage Trust Series 2007-C31, Class L 1,5,11,13 (Acquired 05/11/07, Cost $1,524,391, 0.00%) 04/15/47 Series 2005-C20, Class F 1,5,13 (Acquired 10/15/10, Cost $1,354,502, 0.58%) 07/15/42 Series 2005-C16, Class H 1,5,13 (Acquired 01/19/05, Cost $5,969,321, 1.24%) 10/15/41 Series 2007-C31, Class A4 04/15/47 Total COMMERCIAL MORTGAGE-BACKED SECURITIES (Cost - $133,602,148) NON-AGENCY RESIDENTIAL MORTGAGE-BACKED SECURITIES - 45.4% Subordinated Collateralized Mortgage Obligations - 45.4% ACE Securities Corp Series 2006-HE2, Class A2D 4, 12 05/25/36 Banc of America Funding Corp. Series 2003-3, Class B4 13 (Acquired 01/28/04, Cost $348,155, 0.12%) 10/25/33 Series 2003-3, Class B5 13 (Acquired 01/28/04, Cost $305,711, 0.09%) 10/25/33 Series 2003-3, Class B6 9,13 (Acquired 01/28/04, Cost $135,033, 0.01%) 10/25/33 Banc of America Mortgage Securities, Inc. Series 2004-A, Class B4 9,13 (Acquired 02/10/04, Cost $343,901, 0.00%) 02/25/34 Series 2003-10, Class 1B4 (Acquired 01/23/04, Cost $252,275, 0.38%) 01/25/34 Series 2007-1, Class 1A26 03/25/37 Citicorp Mortgage Securities, Inc. Series 2007-2, Class 1A3 02/25/37 Series 2006-3, Class 1A4 06/25/36 Series 2007-8, Class 1A3 09/25/37 Citicorp Residential Mortgage Securities, Inc. Series 2007-1, Class A5 3 6.05/6.55 03/25/37 Citigroup Mortgage Loan Trust, Inc. Series 2007-AR4, Class 1A1A 03/25/37 Series 2004-NCM2, Class 1CB2 08/25/34 Countrywide Alternative Loan Trust Series 2006-OA10, Class 3A1 4 08/25/46 Series 2007-2CB, Class 1A15 03/25/37 Series 2006-24CB, Class A1 06/25/36 Series 2006-41CB, Class 2A14 01/25/37 Series 2007-11T1, Class A21 05/25/37 Countrywide Home Loan Mortgage Pass-Through Trust Series 2003-J13, Class B3 6,13 (Acquired 09/13/07, Cost $387,584, 0.11%) 01/25/34 Series 2003-J13, Class B4 13 (Acquired 09/13/07, Cost $246,452, 0.02%) 01/25/34 Series 2003-J13, Class B5 9,13 (Acquired 09/13/07, Cost $33,249, 0.01%) 01/25/34 Series 2003-57, Class B3 13 (Acquired 02/20/04, Cost $284,500, 0.01%) 01/25/34 Series 2007-5, Class A29 05/25/37 Series 2006-21, Class A11 02/25/37 Series 2004-18, Class A1 10/25/34 Series 2004-21, Class A10 11/25/34 Series 2007-10, Class A5 07/25/37 Series 2007-14, Class A6 09/25/37 Series 2007-18, Class 1A1 11/25/37 Series 2007-14, Class A15 09/25/37 Series 2007-15, Class 2A2 09/25/37 First Franklin Mortgage Loan Asset Backed Certificates Series 2005-FF9, Class A4 4, 12 10/25/35 First Republic Mortgage Loan Trust Series 2000-FRB1, Class B3 2,13 (Acquired 08/30/01, Cost $108,279, 0.03%) 06/25/30 GMAC Mortgage Corporation Loan Trust Series 2004-J5, Class M1 01/25/35 GSAMP Trust Series 2007-NC1, Class A2B 4, 12 12/25/46 HELIOS TOTAL RETURN FUND, INC. Notes to Schedule of Investments (Unaudited) August 31, 2012 Interest Rate Maturity Principal Amount (000s) Value (Note 2) NON-AGENCY RESIDENTIAL MORTGAGE-BACKED SECURITIES (continued) GSR Mortgage Loan Trust Series 2005-6F, Class 1A6 5.25 % 07/25/35 $ $ Harborview Mortgage Loan Trust Series 2006-12, Class 2A13 2,4 12/19/36 Series 2007-7, Class 2A1A 2,4 11/25/47 Series 2005-9, Class B11 1,2,4,5,9,11,13 (Acquired 10/03/07, Cost $360,078, 0.00%) 06/20/35 Indymac Index Mortgage Loan Trust Series 2006-FLX1, Class A1 4 11/25/36 IXIS Real Estate Capital Trust Series 2006-HE3, Class A4 12 01/25/37 JP Morgan Mortgage Trust Series 2003-A1, Class B4 13 (Acquired 10/29/04, Cost $358,098, 0.06%) 10/25/33 Series 2003-A2, Class B4 13 (Acquired 10/29/04, Cost $197,404, 0.06%) 11/25/33 Master Asset Backed Securities Trust Series 2006-NC2, Class A3 4,12 08/25/36 Series 2006-NC2, Class A4 4,12 08/25/36 RAAC Series Series 2005-SP1, Class M3 13 (Acquired 08/02/07, Cost $200,130, 0.01%) 09/25/34 RALI Trust Series 2006-QO1, Class 2A1 4,12 02/25/46 RESI Finance L.P. Series 2004-B, Class B5 1,2,5,13 (Acquired 05/21/04, Cost $1,682,740, 0.34%) 02/10/36 Residential Accredit Loans, Inc. Series 2007-QS6, Class A2 2 04/25/37 Residential Asset Securitization Trust Series 2005-A8CB, Class A11 07/25/35 Residential Funding Mortgage Securities I, Inc. Series 2004-S1, Class B1 13 (Acquired 02/26/04, Cost $278,929, 0.08%) 02/25/34 Series 2004-S1, Class B2 9,13 (Acquired 02/26/04, Cost $170,002, 0.03%) 02/25/34 Series 2003-S7, Class A7 05/25/33 Series 2003-S7, Class B2 13 (Acquired 05/19/03, Cost $328,499, 0.08%) 05/25/33 Series 2003-S7, Class B3 9,13 (Acquired 05/19/03, Cost $192,079, 0.03%) 05/25/33 Resix Finance Limited Credit-Linked Notes Series 2004-C, Class B7 1,2,5,13 (Acquired 09/23/04, Cost $1,397,334, 0.27%) 09/10/36 Series 2004-B, Class B8 1,2,5,13 (Acquired 05/21/04, Cost $385,056, 0.06%) 02/10/36 Series 2003-D, Class B7 1,2,5,13 (Acquired 11/19/03, Cost $789,260, 0.16%) 12/10/35 Series 2003-CB1, Class B8 1,2,5,13 (Acquired 12/22/04, Cost $1,511,808, 0.40%) 06/01/35 Series 2004-B, Class B9 1,2,5,13 (Acquired 05/21/04, Cost $589,849, 0.10%) 02/10/36 Series 2004-A, Class B10 1,2,5,13 (Acquired 03/09/04, Cost $644,073, 0.10%) 02/10/36 Saxon Asset Securities Trust Series 2006-2, Class A3C 4,12 09/25/36 Securitized Asset Backed Receivables LLC Series 2007-BR2, Class A2 4,12 02/25/37 Structured Asset Securities Corp. Series 2003-10, Class A 04/25/33 Thornburg Mortgage Securities Trust Series 2007-1, Class A2B 2 03/25/37 Washington Mutual Alternative Mortgage Pass-Through Certificates Series 2007-5, Class A11 2 06/25/37 Series 2005-6, Class 2A3 2 08/25/35 Washington Mutual Mortgage Pass-Through Certificates Series 2006-AR13, Class 1A 10/25/46 Series 2005-AR13, Class A1A2 2 10/25/45 Series 2007-OA6, Class 2A 07/25/47 Series 2006-AR12, Class 1A2 10/25/36 Series 2006-AR9, Class 2A 08/25/46 Series 2007-HY3, Class 1A1 03/25/37 Series 2005-AR18, Class 3A1 01/25/36 Series 2007-HY5, Class 3A1 05/25/37 Series 2003-S1, Class B4 1,5,13 (Acquired 10/25/07, Cost $121,123, 0.04%) 04/25/33 Series 2006-AR12, Class 3A3 2 10/25/36 HELIOS TOTAL RETURN FUND, INC. Notes to Schedule of Investments (Unaudited) August 31, 2012 Interest Rate Maturity Principal Amount (000s) Value (Note 2) NON-AGENCY RESIDENTIAL MORTGAGE-BACKED SECURITIES (continued) Wells Fargo Mortgage Backed Securities Trust Series 2006-AR2, Class 2A1 2.62 % 03/25/36 $ $ Series 2005-AR16, Class 7A1 10/25/35 Series 2004-6, Class B4 9,13 (Acquired 04/13/05, Cost $1,033,600, 0.03%) 06/25/34 Series 2006-3, Class A11 03/25/36 Series 2007-4, Class A21 04/25/37 Series 2007-5, Class 1A1 05/25/37 83 Series 2007-9, Class 1A5 07/25/37 Series 2007-12, Class A6 09/25/37 Series 2006-AR4, Class 1A1 04/25/36 Series 2006-AR12, Class 2A1 09/25/36 Series 2006-8, Class A15 07/25/36 Series 2007-6, Class A6 05/25/37 Series 2007-7, Class A6 06/25/37 Series 2007-7, Class A7 06/25/37 Series 2007-7, Class A38 06/25/37 Series 2007-8, Class 1A22 07/25/37 Series 2007-8, Class 2A2 07/25/37 Series 2007-10, Class 1A5 07/25/37 Series 2007-11, Class A14 08/25/37 Series 2007-13, Class A7 09/25/37 Series 2007-AR5, Class A1 10/25/37 Series 2005-18, Class 2A10 2 01/25/36 Total Subordinated Collateralized Mortgage Obligations (Cost - $119,709,509) Total NON-AGENCY RESIDENTIAL MORTGAGE-BACKED SECURITIES (Cost - $119,709,509) INTEREST-ONLY SECURITIES - 4.0% Commercial Mortgage Pass-Through Certificates Series 2001-J2A, Class EIO 1,2,5,10 07/16/34 Federal National Mortgage Association Seies 2011-46, Class BI 10 04/25/37 GMAC Commercial Mortgage Securities, Inc. Series 2003-C1, Class X1 1,2,5,10 05/10/36 Government National Mortgage Association Series 2012-100, Class IO 2,10 08/16/52 Series 2012-70, Class IO 2,10 08/16/52 Series 2012-95, Class IO 2,10 02/16/53 Vendee Mortgage Trust Series 1997-2, Class IO 2,10 06/15/27 Wachovia Bank Commercial Mortgage Trust Series 2002-C2, Class IO1 1,2,5,10 11/15/34 Total INTEREST-ONLY SECURITIES (Cost - $10,194,501) INVESTMENT GRADE CORPORATE BONDS - 0.5% Basic Industry - 0.1% Georgia-Pacific LLC. 8 (Cost - $282,659) 06/01/28 Energy - 0.2% Pioneer Natural Resources Co. 8 03/15/17 SESI LLC 8 06/01/14 Total Energy (Cost - $477,841) Telecommunications - 0.2% CenturyLink, Inc. 8 06/15/21 Qwest Capital Funding, Inc. 8 07/15/28 Total Telecommunications (Cost - $455,884) Total INVESTMENT GRADE CORPORATE BONDS (Cost - $1,216,384) HIGH YIELD CORPORATE BONDS - 15.2% Automotive - 1.1% American Axle & Manufacturing, Inc. 8 11/15/19 American Axle & Manufacturing, Inc. 8 03/01/17 Chrysler Group LLC/CG Co-Issuer, Inc. 8 06/15/21 General Motors Financial Company, Inc. 1,5 08/15/17 Jaguar Land Rover PLC 1,5,8 05/15/21 Pittsburgh Glass Works LLC. 1,5 04/15/16 Tenneco, Inc. 8 12/15/20 Visteon Corp. 8 04/15/19 Total Automotive (Cost - $2,909,790) HELIOS TOTAL RETURN FUND, INC. Notes to Schedule of Investments (Unaudited) August 31, 2012 Interest Rate Maturity Principal Amount (000s) Value (Note 2) HIGH YIELD CORPORATE BONDS (continued) Basic Industry - 2.5% AK Steel Corp. 8 7.63 % 05/15/20 $ $ Alpha Natural Resources, Inc. 8 06/01/21 Arch Coal, Inc. 8 06/15/21 Arch Coal, Inc. 8 08/01/16 Associated Materials LLC 8 11/01/17 Cascades, Inc. 8 01/15/20 CONSOL Energy, Inc. 04/01/20 FMG Resources August 2006 Property Ltd. 1,5,8 04/01/22 Hexion US Finance Corp. 8 04/15/20 Huntsman International LLC 8 06/30/16 Ineos Finance PLC 1,5,8 05/01/20 Ineos Finance PLC 1,5,8 05/15/15 Masonite International Corp. 1,5,8 04/15/21 Steel Dynamics, Inc. 8 03/15/20 Tembec Industries, Inc. 12/15/18 United States Steel Corp. 8 02/01/18 Verso Paper Holdings LLC/Verso Paper, Inc. 1,5,8 01/15/19 Xerium Technologies, Inc. 06/15/18 Total Basic Industry (Cost - $6,560,180) Capital Goods - 1.3% AAR Corp. 1,5,8 01/15/22 Coleman Cable, Inc. 8 02/15/18 Crown Cork & Seal Company, Inc. 8 12/15/26 Mueller Water Products, Inc. 8 09/01/20 Owens-Illinois, Inc. 8 05/15/18 Reynolds Group Issuer, Inc./Reynolds Group Issuer LLC 08/15/19 Terex Corp. 8 04/01/20 Total Capital Goods (Cost - $3,112,837) Consumer Cyclical - 0.6% Levi Strauss & Co. 8 05/15/20 Limited Brands, Inc. 8 07/15/37 Phillips-Van Heusen Corp. 8 05/15/20 Rite Aid Corp. 8 06/12/16 Total Consumer Cyclical (Cost - $1,398,512) Consumer Non-Cyclical - 0.4% C&S Group Enterprises LLC. 1,5,8 05/01/17 Cott Beverages, Inc. 8 09/01/18 Jarden Corp. 8 05/01/17 Total Consumer Non-Cyclical (Cost - $935,722) Energy - 2.8% BreitBurn Energy Partners L.P./BreitBurn Finance Corp. 1,5,8 04/15/22 Calfrac Holdings L.P. 1,5,8 12/01/20 Crosstex Energy LP/Crosstex Energy Finance Corp. 8 02/15/18 EV Energy Partners LP/EV Energy Finance Corp. 8 04/15/19 Ferrellgas Partners LP/Ferrellgas Partners Finance Corp. 8 06/15/20 FracTech Services LLC/Frac Tech Finance Inc. 1,5,8 11/15/18 Frontier Oil Corp. 8 09/15/16 Hercules Offshore, Inc. 1,5,8 10/15/17 Hilcorp Energy I LP/Hilcorp Finance Co. 1,5,8 02/15/20 Key Energy Services, Inc. 8 03/01/21 Linn Energy LLC/Linn Energy Finance Corp. 8 02/01/21 Linn Energy LLC/Linn Energy Finance Corp. 8 04/15/20 McJunkin Red Man Corp. 8 12/15/16 Niska Gas Storage US LLC/Niska Gas Storage Canada ULC8 03/15/18 Petroleum Geo-Services ASA 1,5,8 12/15/18 Plains Exploration & Production Co. 8 06/01/18 Precision Drilling Corp. 8 11/15/20 Quicksilver Resources, Inc. 8 01/01/16 Trinidad Drilling Ltd. 1,5,8 01/15/19 Total Energy (Cost - $7,169,694) HELIOS TOTAL RETURN FUND, INC. Notes to Schedule of Investments (Unaudited) August 31, 2012 Interest Rate Maturity Principal Amount (000s) Value (Note 2) HIGH YIELD CORPORATE BONDS (continued) Healthcare - 1.2% Fresenius Medical Care U.S. Finance II, Inc. 1,5,8 5.88 % 01/31/22 $ $ HCA, Inc. 8 10/01/18 Health Management Associates, Inc. 1,5,8 01/15/20 Pharmaceutical Product Development, Inc. 1,5,8 12/01/19 Polymer Group, Inc. 8 02/01/19 Service Corporation International 8 04/01/16 Total Healthcare (Cost - $2,891,516) Media - 1.1% American Reprographics Co. 12/15/16 Cablevision Systems Corp. 8 09/15/17 CCO Holdings LLC/CCO Holdings Capital Corp. 8 01/31/22 CCO Holdings LLC/CCO Holdings Capital Corp. 8 04/30/20 Cenveo Corp. 8 02/01/18 Deluxe Corp. 8 06/01/15 Mediacom LLC/Mediacom Capital Corp. 8 08/15/19 National CineMedia LLC. 1,5 04/15/22 Total Media (Cost - $2,721,412) Real Estate - 0.2% Realogy Corp. 1,5,8 (Cost - $507,642) 01/15/20 Services - 2.8% AMC Entertainment, Inc. 8 06/01/19 Avis Budget Car Rental LLC/Avis Budget Finance, Inc. 8 01/15/19 Avis Budget Car Rental LLC/Avis Budget Finance, Inc. 8 03/15/20 Boyd Gaming Corp. 1,5 07/01/20 Caesars Entertainment Operating Company, Inc. 1,5,8 02/15/20 Cedar Fair L.P./Canada's Wonderland Co./Magnum Management Corp. 8 08/01/18 CityCenter Holdings LLC./CityCenter Finance Corp. 8 01/15/16 FTI Consulting, Inc. 8 10/01/16 Iron Mountain, Inc. 8 08/15/21 Marina District Finance Company, Inc. 8 08/15/18 MGM Resorts International 8 01/15/17 MGM Resorts International 1,5,8 02/01/19 MTR Gaming Group, Inc. 8 08/01/19 96 Palace Entertainment Holdings LLC/Palace Entertainment Holdings Corp. 1,5,8 04/15/17 PulteGroup, Inc. 8 05/15/33 Scientific Games Corp. 09/15/18 Standard Pacific Corp. 8 05/15/18 The Hertz Corp. 8 10/15/18 UR Merger Sub Corp. 1,5,8 04/15/22 UR Merger Sub Corp. 8 12/15/19 Total Services (Cost - $6,765,812) Technology & Electronics - 0.4% First Data Corp. 1,5,8 06/15/19 Freescale Semiconductor, Inc. 1,5,8 04/15/18 Total Technology & Electronics (Cost - $1,028,804) Telecommunications - 0.7% Cincinnati Bell, Inc. 8 10/15/17 Cincinnati Bell, Inc. 8 10/15/20 Frontier Communications Corp. 8 03/15/19 PAETEC Holding Corp. 8 06/30/17 TW Telecom Holdings, Inc. 8 03/01/18 Windstream Corp. 8 03/15/19 Total Telecommunications (Cost - $1,781,095) Utility - 0.1% NRG Energy, Inc. 8 (Cost - $296,005) 06/15/19 Total HIGH YIELD CORPORATE BONDS (Cost - $38,079,021) Total Investments - 133.2% (Cost - $371,417,095) Liabilities in Excess of Other Assets - (33.2)% ) NET ASSETS - 100.0% $ HELIOS TOTAL RETURN FUND, INC. Notes to Schedule of Investments (Unaudited) August 31, 2012 The following notes should be read in conjunction with the accompanying Schedule of Investments. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may only be resold in transactions exempt from registration, normally to qualified institutional buyers.As of August 31, 2012, the total value of all such investments was $55,456,770 which amounted to 21.43% of the net assets. 2 Variable Rate Security - Interest rate shown is the rate in effect as of August 31, 2012. 3 Security is a "step up" bond where the coupon increases or steps up at a predetermined date. Rates shown are current coupon and next coupon rate when security steps up. 4 Security is a "step up" bond where the coupon increases or steps up at a predetermined date. At the date, the coupon increases to LIBOR plus a predetermined margin. 5 Private Placement. 6 Security is valued in good faith pursuant to the fair value procedures adopted by the Board of Directors. As of August 31, 2012, the total values of all such securities was $9,328,032 which amounted to 3.60% of net assets. 7 Zero-Coupon Note - Interest rate represents current yield to maturity. 8 Portion or entire principal amount delivered as collateral for reverse repurchase agreements. 9 Represents the most subordinated class in a trust of mortgage-backed securities that is the next to receive allocation of principal loss. Suchclasses will continue to receive all principal loss until its balance is zero. 10 Interest rate is based on the notional amount of the underlying mortgage pools. 11 Issuer is currently in default on its regularly scheduled interest payment. 12 Investment in subprime security. As of August 31, 2012, the total values of all such investments was $22,590,223 which amounted to 8.73% of the net assets. 13 Restricted Illiquid Securities - Securities that the Advisor has deemed illiquid pursuant to procedures adopted by the Fund's Board of Directors.Although recent instability in the markets has resulted in periods of increased overall market illiqudity, liquidity for each security is determined based on security specific factors.The values in the parenthesis represent the acquistion date, cost and the percentage of net assets, respectively. As of August 31, 2012, the total value of these securities was $46,645,790 whichamounted to 18.02% of the net assets. TBA To Be Announced HELIOS TOTAL RETURN FUND, INC. Notes to Financial Statements August 31, 2012 (Unaudited) Valuation of Investments: Debt securities, including U.S. government securities, listed corporate bonds, other fixed income and asset-backed securities, and unlisted securities and private placement securities, are generally valued at the latest price furnished by an independent pricing service or, if not valued by an independent pricing service, using prices obtained from at least two active and reliable market makers in any such security or a broker-dealer. Short-term debt securities with remaining maturities of sixty days or less are valued at cost with interest accrued or discount accreted to the date of maturity, unless such valuation, in the judgment of the Advisor’s Valuation Committee, does not represent market value. Investments in equity securities listed or traded on any securities exchange or traded in the over-the-counter market are valued at the last quoted price as of the close of business on the valuation date. Equity securities for which no sales were reported for that date are valued at “fair value” as determined in good faith by the Advisor’s Valuation Committee. Investments in open-end registered investment companies, if any, are valued at the net asset value (“NAV”) as reported by those investment companies. When price quotations for certain securities are not readily available, or if the available quotations are not believed to be reflective of market value by the Advisor, those securities will be valued at “fair value” as determined in good faith by the Advisor’s Valuation Committee using procedures adopted by, and under the supervision of, the Fund’s Board of Directors. There can be no assurance that a Fund could purchase or sell a portfolio security at the price used to calculate a Fund’s NAV. Fair valuation procedures may be used to value a substantial portion of the assets of the Fund. A Fund may use the fair value of a security to calculate its NAV when, for example, (1)a portfolio security is not traded in a public market or the principal market in which the security trades is closed, (2)trading in a portfolio security is suspended and not resumed prior to the normal market close, (3)a portfolio security is not traded in significant volume for a substantial period, or (4)the Advisor determines that the quotation or price for a portfolio security provided by a broker-dealer or independent pricing service is inaccurate. The “fair value” of securities may be difficult to determine and thus judgment plays a greater role in the valuation process. The fair valuation methodology may include or consider the following guidelines, as appropriate: (1)evaluation of all relevant factors, including but not limited to, pricing history, current market level, supply and demand of the respective security; (2)comparison to the values and current pricing of securities that have comparable characteristics; (3)knowledge of historical market information with respect to the security; (4)other factors relevant to the security which would include, but not be limited to, duration, yield, fundamental analytical data, the Treasury yield curve, and credit quality. The values assigned to fair valued investments are based on available information and do not necessarily represent amounts that might ultimately be realized, since such amounts depend on future developments inherent in long-term investments. Changes in the fair valuation of portfolio securities may be less frequent and of greater magnitude than changes in the price of portfolio securities valued at their last sale price, by an independent pricing service, or based on market quotations. Imprecision in estimating fair value can also impact the amount of unrealized appreciation or depreciation recorded for a particular portfolio security and differences in the assumptions used could result in a different determination of fair value, and those differences could be material. The Board has adopted procedures for the valuation of the Funds’ securities and has delegated the day to day responsibilities for valuation determinations under these procedures to the Advisor.Securities are valued using unadjusted quoted market prices, when available, as supplied primarily by third party pricing services or dealers.If a market value or price cannot be determined for a security or a significant event has occurred that would materially affect the value of the security, the security is fair valued by the Advisor’s Valuation Committee.The Valuation Committee is comprised of senior members of the Advisor’s management team. The Fund has established methods of fair value measurement in accordance with GAAP. Fair value denotes the price that a Fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. A three-tier hierarchy has been established to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk, for example, the risk inherent in a particular valuation technique used to measure fair value including such a pricing model and/or the risk inherent in the inputs to the valuation technique. Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad levels listed below. • Level1- quoted prices in active markets for identical investments • Level2- quoted prices in markets that are not active or other significant observable inputs (including, but not limited to: quoted prices for similar investments, quoted prices based on recently executed transactions, interest rates, prepayment speeds, credit risk, etc.) • Level3- significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The Advisor’s valuation policy, as previously stated, establishes parameters for the sources and types of valuation analysis, as well as, the methodologies and inputs that the Adviser uses in determining fair value, including the use of the Adviser’s Valuation Committee. If the Valuation Committee determines that additional techniques, sources or inputs are appropriate or necessary in a given situation, such additional work will be undertaken. The following table provides quantitative information about the Fund’s Level 3 values, as well as their inputs, as of August 31, 2012. The table is not all-inclusive, but provides information on the significant Level 3 inputs. Quantitative Information about Level 3 Fair Value Measurements Significant Assets Fair Value as of August 31, 2012 Valuation Methodology Unobservable Input Range (Weighted Average) Asset-Backed Securities $ Broker quotes NBIB(1) 38.25%-107.25%87.93% Commercial Mortgage-Backed Securities Broker quotes NBIB(1) 0%-117.25%63.46% Non-Agency Residential Mortgage- Backed Securities Broker quotes NBIB(1) 1.03%-239.11%76.56% Interest Only Securities Broker quotes NBIB(1) 0.65%-14.36%5.11% High Yield Corporate Bonds Broker quotes NBIB(1) 91.5%-111.5%103.54% Total Fair Value for Level 3 Investments $ The Company generally uses prices provided by an independent pricing service, or broker non-binding indicative bid prices (NBIB) on or near the valuation date as the primary basis for the fair value determinations. These bid prices are non-binding, and may not be determinative of fair value. Each bid price is evaluated by the Valuation Committee in conjunction with additional information compiled by the Adviser, including performance and covenant compliance information as provided by the independent trustee. Significant increases or decreases in the any of the unobservable inputs in isolation may result in a lower or higher fair value measurement. To assess the continuing appropriateness of security valuations, the Advisor (or its third party service provider who is subject to oversight by the Advisor), regularly compares one of its prior day prices, prices on comparable securities and sale prices to the current day prices and challenges those prices that exceeds certain tolerance levels with the third party pricing service or broker source.For those securities valued by fair valuations, the Valuation Committee reviews and affirms the reasonableness of the valuations based on such methodologies and fair valuation determinations on a regular basis after considering all relevant information that is reasonably available. The inputs or methodology used for valuing investments are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2012 in valuing the Fund’s investments carried at fair value: Assets U.S. Government & Agency Obligations Asset- Backed Securities Commercial Mortgage- Backed Securities Non-Agency Residential Mortgage- Backed Securities Interest- Only Securities Investment Grade Corporate Bonds High Yield Corporate Bonds Total Description: Level 1 - Quoted Prices $- $- $- $- $- $- $- $- Level 2 - Quoted Prices in Inactive Markets or Other Significant Observable Inputs - - Level 3 - Significant Unobservable Inputs - - Total The following is a reconciliation of assets in which significant unobservable inputs (Level 3) were used in determining fair value: Investments in Securities Asset-Backed Securities Commercial Mortgage- Backed Securities Non-Agency Residential Mortgage- Backed Securities Interest-Only Securities High Yield Corporate Bonds Total Balance as of November 30, 2011 Accrued Discounts (Premiums) Realized Gain (Loss) Change in Unrealized Appreciation (Depreciation) Purchases at cost Sales proceeds Transfers into Level 3 - (a) Transfers out of Level 3 - - (a) Balance as of August 31, Change in unrealized gains or losses relating to assets still held at reporting date $ (774,929) (a) Transferred due to an increase/decrease of observable market data for these securities. For the nine months ended August 31, 2012, there was no security transfer activity between Level 1 and Level 2 for the Fund. Federal Income Tax Basis: The federal income tax basis of the Fund’s investments at August 31, 2012 was as follows. Cost of Investments Gross Unrealized Appreciation Gross Unrealized Depreciation Net Unrealized Appreciation $ 371,417,095 $ 19,477,708 $ (46,202,868) $ (26,725,160) Reverse Repurchase Agreements: The Fund may enter into reverse repurchase agreements. Under a reverse repurchase agreement, a Fund sells securities and agrees to repurchase them at a mutually agreed upon date and price. Under the 1940 Act, reverse repurchase agreements will be regarded as a form of borrowing by the Funds unless, at the time they enter into a reverse repurchase agreement, they establish and maintain a segregated account with their custodian containing securities from their portfolios having a value not less than the repurchase price (including accrued interest). The Fund has established and maintained such accounts for each of its reverse repurchase agreements. Reverse repurchase agreements involve the risk that the market value of the securities retained in lieu of sale by a Fund may decline below the price of the securities the Fund has sold but is obligated to repurchase. In the event the buyer of securities under a reverse repurchase agreement files for bankruptcy or becomes insolvent, such buyer or its trustee or receiver may receive an extension of time to determine whether to enforce the Fund’s obligation to repurchase the securities, and the Fund’s use of the proceeds of the reverse repurchase agreement may effectively be restricted pending such decision. Also, the Funds would bear the risk of loss to the extent that the proceeds of the reverse repurchase agreement are less than the value of the securities subject to such agreements. At August 31, 2012, the Fund had the following reverse repurchase agreements outstanding: Face Value Description Maturity Amount $ Barclays, 0.95%, dated 08/17/12, maturity date 09/17/12 $ Barclays, 0.25%, dated 08/23/12, maturity date 09/21/12 Barclays, 0.75%, dated 08/23/12, maturity date 09/21/12 Barclays, 1.00%, dated 08/23/12, maturity date 09/21/12 BNP Paribas, 0.50%, dated 08/13/12, maturity date 09/13/12 Credit Suisse, 0.45%, dated 08/27/12, maturity date 09/28/12 Goldman Sachs 0.39%, dated 06/08/12, maturity date 09/07/12 JP Morgan Chase, 1.32%, dated 06/07/12, maturity date 09/07/12 JP Morgan Chase, 1.24%, dated 08/17/12, maturity date 09/17/12 JP Morgan Chase, 1.03%, dated 08/17/12, maturity date 09/17/12 JP Morgan Chase, 0.46%, dated 06/18/12, maturity date 09/18/12 JP Morgan Chase, 1.03%, dated 08/23/12, maturity date 09/24/12 JP Morgan Chase, 0.43%, dated 07/12/12, maturity date 10/12/12 $ Maturity Amount, Including Interest Payable $ Market Value of Assets Sold Under Agreements $ Weighted Average Interest Rate % The average daily balances of reverse repurchase agreements outstanding during the period ended August 31, 2012, was approximately $90,166,254 at a weighted average interest rate of 1.11% of the Fund. The maximum amount of reverse repurchase agreements outstanding at any time during the period was $110,524,771, which was 30.33% of total assets of the Fund. Financial Futures Contracts: A futures contract is an agreement between two parties to buy and sell a financial instrument for a set price on a future date. Initial margin deposits are made upon entering into futures contracts and can be either cash or securities. During the period the futures contract is open, changes in the value of the contract are recognized as unrealized gains or losses by “marking-to-market” on a daily basis to reflect the market value of the contract at the end of each day’s trading. Variation margin payments are made or received, depending upon whether unrealized gains or losses are incurred. When the contract is closed, a Fund records a realized gain or loss equal to the difference between the proceeds from (or cost of) the closing transaction and the Fund’s basis in the contract. The Fund invests in financial futures contracts to hedge against fluctuations in the value of portfolio securities caused by changes in prevailing market interest rates. Should interest rates move unexpectedly, a Fund may not achieve the anticipated benefits of the financial futures contracts and may realize a loss. The use of futures transactions involves the risk of imperfect correlation in movements in the price of futures contracts, interest rates and the underlying hedged assets. A Fund is at risk that it may not be able to close out a transaction because of an illiquid market.As of August 31, 2012, there were no outstanding futures positions. TBA Transactions: The Fund may enter into to-be-announced (“TBA”) transactions to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. A TBA transaction is a purchase or sale of a U.S. government agency mortgage pass-through security for future settlement at an agreed upon date. The term “U.S. government agency mortgage pass-through security” refers to a category of pass-through securities backed by pools of mortgages and issued by one of several U.S. government-sponsored enterprises: the Government National Mortgage Association (Ginnie Mae), Federal National Mortgage Association (Fannie Mae), or Federal Home Loan Mortgage Corporation (Freddie Mac). In the basic pass-through structure, mortgages with similar issuer, term and coupon characteristics are collected and aggregated into a pool. The pool is assigned a CUSIP number and undivided interests in the pool are traded and sold as pass-through securities. The holder of the security is entitled to a pro rata share of principal and interest payments (including unscheduled prepayments) from the pool of mortgage loans. TBA transactions increase the liquidity and pricing efficiency of transactions in such mortgage-backed securities since they permit similar mortgage-backed securities to be traded interchangeably pursuant to commonly observed settlement and delivery requirements. Proceeds of TBA transactions are not received until the contractual settlement date. The Fund may use TBA transactions to acquire and maintain exposure to mortgage-backed securities in either of two ways. Typically, a Fund will enter into TBA agreements and “roll over” such agreements prior to the settlement date stipulated in such agreements. This type of TBA transaction is commonly known as a “TBA roll.” In a TBA roll, the Fund generally will sell the obligation to purchase the pools stipulated in the TBA agreement prior to the stipulated settlement date and will enter into a new TBA agreement for future delivery of pools of mortgage pass-through securities. Alternatively, a Fund will enter into TBA agreements and settle such transactions on the stipulated settlement date by actual receipt or delivery of the pools of mortgage pass-through securities stipulated in the TBA agreement. Unsettled TBA agreements are valued at the current market value of the underlying securities, according to the procedures described above under “Valuation of Investments.” Each TBA position is marked-to-market daily and the change in market value is recorded by the Fund as an unrealized gain or loss. A TBA transaction outstanding at August 31, 2012 was as follows: Purchases: Security Name Interest Rate Principal Amount Current Payable Federal National Mortgage Association 4.00% Item 2. Controls and Procedures. (a) The Registrant's principal executive officer and principal financial officer have concluded that the Registrant's Disclosure Controls and Procedures are effective, based on their evaluation of such Disclosure Controls and Procedures as of a date within 90 days of the filing of this report on Form N-Q. (b) As of the date of filing this Form N-Q, the Registrant's principal executive officer and principal financial officer are aware of no changes in the Registrant's internal control over financial reporting that occurred during the Registrant's last fiscal quarter that has materially affected or is reasonably likely to materially affect the Registrant's internal control over financial reporting. Item 3. Exhibits (a) Certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act. Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Helios Total Return Fund, Inc. By (Signature and Title)/s/Kim G. Redding Kim G. Redding Principal Executive Officer Date 10/26/2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/Kim G. Redding Kim G. Redding Principal Executive Officer Date 10/26/2012 By (Signature and Title)*/s/Steven M. Pires Steven M. Pires Treasurer and Principal Financial Officer Date 10/26/2012 * Print the name and title of each signing officer under his or her signature.
